Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 1 of 19 PageID #: 116



                                SETTLEMENT AGREEMENT

       This Agreement and Release (“Agreement”) sets forth the mutual understanding between
Jose Miguel Alegria Santana, Los Limones Grocery Corp. (D/B/A Los Limones Deli) and
Nicholas Estevez regarding Jose Miguel Alegria Santanan’s employment and the settlement of his
FLSA claims he has or may have against Los Limones Grocery Corp. (D/B/A Los Limones Deli)
and Nicholas Estevez.

       WHEREAS, Jose Miguel Alegria Santana (“Plaintiff”) has filed a case against Los
Limones Grocery Corp. (D/B/A Los Limones Deli) and Nicholas Estevez (“Defendants”) in the
United States District Court, Eastern District of New York, entitled Jose Miguel Alegria Santana
v. Los Limones Grocery Corp. (D/B/A Los Limones Deli) and Nicholas Estevez, Docket No.: 17-
cv-05264 (the “Action”).

       WHEREAS, Defendants have denied all claims alleged in the Action;

        WHEREAS, Defendants filed a lawsuit in Kings County Supreme Court on July 10, 2018,
Index No. 514106/2018 against Plaintiff for breach of fiduciary duty, breach of duty of loyalty,
violation of the faithless servant doctrine, and unjust enrichment (the “State Lawsuit”);

       WHEREAS, Plaintiff Santana denies the allegations set forth in the State Lawsuit; and

       WHEREAS, the parties to the Action mutually desire to settle and resolve all claims,
disputes and differences between them, on the terms and conditions hereinafter set forth;

       NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties to the Action, each having been represented by counsel, have independently
concluded that it is in their respective best interests to do so, agree as follows:


                Commitments. In exchange for the promises set forth in paragraph “3” below,
Plaintiff agrees to submit a motion for approval by the Court of this Agreement and execute all
documents that may be needed to settle, waive, dismiss and withdraw, with prejudice, all claims
under the Fair Labor Standards Act that Plaintiff has or may have in the future through the date of
execution of this Agreement; Defendants are prohibited from effectuating service of the State
Lawsuit and shall cause the State Lawsuit to be dismissed, with prejudice, within seven (7) days
of approval of this Agreement. Failure by Defendants to cause the State Lawsuit to be dismissed
will constitute a breach of the Agreement.

               2. Limited Release of All Fair Labor Standards Act Claims by Plaintiff.

                                Release of Fair Labor Standards Acts Claims. Plaintiff knowingly
and voluntarily releases and forever discharges Defendants of and from any and all claims under
the Fair Labor Standards Act (“FLSA”), whether known or unknown, asserted or unasserted,
arising up to and as of the date of the execution of this Agreement, which Plaintiff has or may have
against Defendants, and also covenants not to file any claim or suit alleging a violation of the
FLSA.

                                                 1
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 2 of 19 PageID #: 117
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 3 of 19 PageID #: 118
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 4 of 19 PageID #: 119
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 5 of 19 PageID #: 120
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 6 of 19 PageID #: 121
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 7 of 19 PageID #: 122
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 8 of 19 PageID #: 123
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 9 of 19 PageID #: 124
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 10 of 19 PageID #: 125
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 11 of 19 PageID #: 126
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 12 of 19 PageID #: 127
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 13 of 19 PageID #: 128
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 14 of 19 PageID #: 129
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 15 of 19 PageID #: 130
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 16 of 19 PageID #: 131
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 17 of 19 PageID #: 132
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 18 of 19 PageID #: 133
Case 1:17-cv-05264-FB-CLP Document 30 Filed 11/02/18 Page 19 of 19 PageID #: 134
